Citation Nr: 1137761	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  08-04 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an effective date earlier than October 29, 1993, for the grant of service connection for somatoform disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1975 to July 1978.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).



FINDINGS OF FACT

1.  An August 1979 Board decision denied, in pertinent part, a claim of entitlement to service connection for a nervous condition.

2.  The Veteran filed a formal request to reopen his claim of entitlement to service connection for disorders of the back, arms, shoulders, and legs on October 29, 1993.

3.  During the pendency of the October 29, 1993, reopened claim, evidence showing a nexus between the Veteran's current somatoform disorder and his military service, an element needed to substantiate the Veteran's previously denied claim, was submitted on June 8, 2006, and thus, entitlement did not arise on any date prior to October 29, 1993.



CONCLUSION OF LAW

The criteria for an effective date earlier than October 29, 1993, for the grant of service connection for somatoform disorder have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.155, 3.160, 3.400 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

The Veteran's claim here arises from his disagreement with the effective date assigned following the initial grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Therefore, no further notice, beyond that afforded in the context of the Veteran's initial claim for service connection, is needed under the VCAA.

As to VA's duty to assist, the RO obtained service treatment records (STRs) and outpatient treatment records from the Dallas and Shreveport VA Medical Centers (VAMCs), and the Veteran was afforded a VA examination in June 2006.  An addendum to the examination report was received in March 2007.

The Board therefore finds that that no additional assistance is required to fulfill VA's duty to assist the appellant.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Earlier Effective Date

A.  Applicable Law

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110; and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean, except as otherwise provided, that the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
The Veteran filed an original claim, seeking entitlement to service connection for disorders of the back, shoulders, arms, and legs, as well as a nervous disorder, in July 1978.  Several of the claimed disabilities were granted service connection, but the claim as to a nervous disorder was denied in a December 1978 rating decision.  The Veteran filed a timely appeal, and the Board also denied the claim for a nervous disorder (among other issues) in an August 1979 decision.  

In October 1993, the Veteran filed a request to reopen his claim of entitlement to service connection for disorders of the back, shoulders, arms, and legs, as well as a nervous condition.  The RO denied the claim for lack of new and material evidence in an April 1994 rating decision.  The Veteran filed a timely appeal, and after numerous readjudications by the RO to consider additional evidence, the Board remanded the claim in February 2005 for a VA examination.  

After further evidentiary development, the RO granted service connection for somatoform disorder (previously claimed as personality disorder manifested by multiple somatic complaints such as chronic pain in the cervical, thoracic, and lumbar spine, bilateral shoulders, arms, and legs) in the May 2007 rating decision that is the subject of this appeal.  A 10 percent disability evaluation was assigned, effective from October 29, 2003, the date of receipt of the Veteran's reopened claim for service connection.  In that same May 2007 rating decision, based on an increase in the disability as shown by the evidence, the RO staged the evaluation upward, assigning a 70 percent evaluation effective from June 8, 2006.  

The Veteran contends that the effective date of the grant of service connection should go back to his separation from service in 1978, because the somatoform disorder was related to his military service.  Thus, the effective date of service connection granted in the May 2007 rating decision is the subject of the Board's present review.  

In claims that have been reopened with new and material evidence such as this one, if there has been a final prior RO or Board denial of the benefit sought, the effective date cannot be earlier than a subsequent claim to reopen.  See Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 244, 246-50 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003).  The only way to overcome the finality of such a prior decision is to request revision of the decision based on clear and unmistakable error (CUE).  Rudd v. Nicholson, 20 Vet. App. 296 (2006).

Here, there is no claim of CUE with respect to the prior final December 1978 rating decision.  Thus, the question before the Board is whether there is any evidence in the claims file that can be construed as a claim to reopen prior to the filing of the formal claim to reopen on October 29, 1993.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

The Board notes that the Veteran submitted statements indicating he wished to reopen his claim in December 1981 and September 1982.  However, after receiving each of those communications, the RO wrote him letters advising him that he would need to submit new and material evidence in order to reopen his claim.  The Veteran did not respond to the RO's communications with new evidence, and thus he abandoned those claims  See 38 C.F.R. § 3.158(a), providing that where evidence requested in conjunction with a claim is not furnished within one year after the date of the request, the claim will be considered abandoned, and if a new claim is received and the right to benefits is finally established, benefits shall commence not earlier than the date of filing the new claim.  This regulation has remained substantially the same since 1961.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).

There are no other communications submitted prior to October 29, 1993, indicating an intent to reopen a claim of entitlement to service connection for somatoform disorder.

It is further noted that, under 38 C.F.R. § 3.157, a report of examination or hospitalization by VA or uniformed services will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 only apply after a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable, neither of which is the case in this appeal.  

The Veteran in this case was awarded service connection for headaches, conjunctivitis, hemorrhoids, a scar of the right arm, keratosis, and callous formation in a December 1978 rating decision, with one disorder evaluated at 10 percent and the others at 0 percent, and with an effective date of July 7, 1978.  Therefore, 38 C.F.R. § 3.157 would potentially be applicable as to a claim for service connection for somatoform disorder, but that is not the case herein.  

A review of the record prior to October 1993 (the currently assigned effective date for somatoform disorder) reveals a mental health evaluation conducted at the Dallas VAMC in July 1993, as well as complaints of back, neck, and shoulder pain.  No diagnosis of, or treatment for, somatoform disorder was made or shown at the time.  There are no other records of treatment or hospitalization for somatoform disorder prior to 1993.  Therefore, 38 C.F.R. § 3.157 is inapplicable in this case.

The Board must now determine the date upon which entitlement arose.  To reiterate, under 38 C.F.R. § 3.400(b)(2), the later of the date of the claim (in this case, October 29, 1993) and the date upon which entitlement arose controls, and is the appropriate effective date.  

The October 29, 1993, effective date currently assigned is the date the RO received the Veteran's reopened claim of entitlement to service connection for somatoform disorder (claimed as disorders of the back, shoulders, arms, and legs).  The Veteran submitted medical records showing complaints of pain in multiple parts of the body which could not be explained.  VAMC records from October 1995 forward document multiple somatic complaints.  A June 1996 treatment note shows a diagnosis of somatization.  However, it was not until the June 2006 VA examination that the Veteran's somatoform disorder was related, by the competent opinion of a physician, to military service.  

The Board finds that June 8, 2006, the date that the Veteran's somatoform disorder was first identified as related to military service, is the date on which entitlement arose, because it was not until that date that evidence was received showing that the Veteran had a current disability related to active service.  The current effective date of October 29, 1993, for the grant of service connection was assigned by the RO, and that is the issue over which the Board has jurisdiction in this appeal.  Thus, because the date entitlement arose as shown by the evidence is actually many years later than the date of the reopened claim in this case, and the RO assigned a previous date as the effective date, the criteria for an effective date even earlier than that assigned by the RO have not been met.    

As noted above, the date of claim is October 29, 1993.  The date entitlement arose is June 8, 2006.  Under the law, the proper effective date is the latter of the two.  See 38 C.F.R. § 3.400(b)(2).  For the reasons already discussed, an effective date prior to October 29, 1993, is not justified.  Because the preponderance of the evidence is against a grant of an earlier effective date, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-56 (1990).


ORDER

Entitlement to an effective date earlier than October 29, 1993, for the grant of service connection for somatoform disorder is denied.



_____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


